Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The present application has the effective filing date of 03/10/2010 to Provisional app. 61312624.
Claim Objections
Claims 1-9 are objected to because of the following informalities:  Claim 1 has two (d)s, which is a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.





(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).

Claims 1-9 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by anticipated by Moon et al. US 2011/0066051 A1 (hereinafter “Moon”).
The applied reference has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 

Note to Applicant: Moon et al. US 2011/0066051 A1 has an effective filing date of Sep. 15, 2009, which predates the effective filing date of 03/10/2010 of the present application.

Regarding claim 1, Moon discloses a system for measuring vital signs from a patient (Fig.1: body-worn monitor 10), comprising:
	(a) a monitor (wrist-worn transceiver 72) configured to be worn on the patient's wrist and comprising a microprocessor (CPU 22), a wireless transmitter (wireless transmitter 24), a first accelerometer (accelerometer 14a) configured to measure a first time-dependent motion waveform ([0054]), and a first CAN transceiver ([0013: 3rd sentence] “Sensors that measure these signals typically send digitized information to a wrist-worn transceiver through a serial interface, or bus, operating on a controlled area network (CAN) protocol”); 
	(b) an electrocardiography/impedance pneumonography (ECG/IP) sensor operably connected to at least three electrodes and configured to be worn on the patient's chest (3/5/12 Lead ECG system 16 and Pneumatic system 20), wherein the ECG/IP sensor is configured to measure time-dependent ECG and IP waveforms ([0056-0057]), and wherein the ECG/IP sensor comprises a second accelerometer (Accelerometer 14b) configured to measure a second time- dependent motion waveform ([0056]), and second CAN transceiver ( [0021:4th sentence ] “CAN transceivers associated with the ECG and pneumatic systems need to be synchronized to prevent any significant drift that may occur between the different time-domain waveforms they generate.”); 
(c) an optical sensor (optical system 18) configured to be worn on a digit of a hand of the patient ([0060:2nd sentence] thumb-worn optical system); wherein the optical sensor is configured to measure a time-dependent photoplethysmogram (PPG) waveform ([0008] the optical system acquires a SPO2 which is a time dependent waveform PPG. Also see [0019] discusses a plethysmography sensor); 
(d) an accelerometer sensor (accelerometer 14b-14c) configured to be worn on an upper arm of the patient (see [0056:1st-2nd sentences] 14b-c are external accelerometers and can be configured to wear on an upper arm), wherein the accelerometer sensor comprises a third accelerometer configured to measure a third time- dependent motion waveform ([0056] accelerometers measure ACC waveforms), and a third CAN transceiver ([0056] discusses CAN bus associated with the accelerometers 14b-14c); and 
[0021]); (ii) communicate with the third CAN transceiver to receive the third time-dependent motion waveform as digital data via the first CAN transceiver ([0056]); (iii) communicate with the optical sensor to receive the time-dependent photoplethysmogram waveform (see Fig. 1 via connection 36), (iv) communicate with the ECG/IP sensor and the accelerometer sensor to transmit a timing synchronizing packet that is received and used by the ECG/IP sensor and the accelerometer sensor to time-synchronize the ECG and IP waveforms, the second time-dependent motion waveform, and the third time-dependent motion waveform such that there is a maximum 40-microsecond timing error in the synchrony between the ECG and IP waveforms, the second time-dependent motion waveform, and the third time-dependent motion waveform ([0095]“…transmission of synchronizing packet 212e, along with the time period associated with the CAN interrupt service routine…”, also see [0096-0097], especially [0097] which discusses clock can drift + or -20 microseconds, thus a maximum of 40 miciroseconds of timing error); (v) transmit the ECG and IP waveforms, the second time-dependent motion 48TWI-40100-CT waveform, and the third time-dependent motion waveform to a remote computer via the wireless transmitter (see Fig. 14: monitor utilizes the wireless transceiver 72 to transmit acquired data to a remote computer 198 or 199).
Regarding claim 2, Moon discloses the system of claim 1, wherein the optical sensor is configured to be worn around the patient's finger.  ([0060:2nd sentence] thumb-worn optical system 18)
Regarding claim 3, Moon discloses the system of claim 1, wherein the optical sensor is configured to be worn around the patient's thumb.  ([0060:2nd sentence] thumb-worn optical system).
Regarding claim 4, Moon discloses the system of claim 1, wherein the monitor is further configured to calculate a pulse transit see [0007] and also see [0023:2nd sentence] “PTT is typically calculated from a time difference separating a QRS complex in the ECG waveform and a foot of a PPG waveform.” )

Regarding claim 5, Moon discloses the system of claim 1, wherein the monitor is further configured to calculate an oxygen saturation (SpO2) value from the PPG waveform.  (see [0008] and [0065] “PPG waveforms generated by both the red and infrared LEDs are also processed by the CPU within the wrist-worn transceiver to determine SpO2”).
Regarding claim 6, Moon discloses the system of claim 1, wherein the second and third CAN transceivers are operably connected to the monitor via a common cable.  ([0057] cable 40; or Fig. 8A-C, [0087] cable 86 
Regarding claim 7, Moon discloses the system of claim 6, wherein the common cable is terminated with a connector ([0057] CAN connector 30, or Fig. 8A-C, [0087] CAN connector 136), and the monitor comprises an input port into which the connector can be inserted into and detached therefrom. ([0087]monitor 72 has a plurality of ports including 28, 30, 32)  
Regarding claim 8, Moon discloses the system of claim 1, wherein the monitor further comprises a display.  ([0078] transceiver 72 has a display 100 that renders GUI 73).
Regarding claim 9, Moon discloses the system of claim 8, wherein the monitor is configured to render at least two GUIs on the display, wherein the first GUI comprises medical content, and the second GUI comprises only non-medical content. ([0025-0026] a first and second GUI based on detected orientation)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McKenna et al. US 2011/0213216 A1 discloses a plurality of wearable sensor components connected in an adaptive body network. 
Fletcher et al. US 2011/0004072 A1 discloses connecting a plurality of wearable sensor and computing components in a mixed wireless network. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from 




/SHIRLEY X JIAN/Examiner, Art Unit 3792                                                                                                                                                                                                        
March 27, 2021